Citation Nr: 1020660	
Decision Date: 06/04/10    Archive Date: 07/30/10

DOCKET NO.  09-44 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for arthritis of the right 
shoulder.  

4.  Entitlement to an increased evaluation for blindness of the 
right eye perception only with ptosis upper right lid and 
entropion of the right lower lid, currently evaluated as 40 
percent disabling.   

5.  Entitlement to an increased evaluation for dislocation of the 
right shoulder with adhesive capsulitis, currently evaluated as 
20 percent disabling. 

6.  Entitlement to an increased evaluation for residuals of a 
fracture of the T12 and L1 vertebra with arthritic changes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran (appellant) served on active duty from April 1942 to 
September 1945, from October 1950 to October 1951, from April 
1952 to April 1954, and from May 1954 to November 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The issue of entitlement to service connection for PTSD is 
being referred.  It has been raised by the record during 
the Veteran's Board hearing, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).   Therefore, 
the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased evaluation for 
dislocation of the right shoulder with adhesive capsulitis, 
currently evaluated as 20 percent disabling and entitlement to an 
increased evaluation for residuals of a fracture of the T12 and 
L1 vertebra with arthritic changes are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have diagnosed arthritis of the right 
shoulder.  

2.  The Veteran's hearing loss is related to noise exposure the 
Veteran sustained during active service.  

3.  The Veteran's tinnitus is related to noise exposure the 
Veteran sustained during active service service.  

4.  The Veteran's corrected visual acuity is measured to be 20/40 
or better in the left eye during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
right shoulder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

2.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

3.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2009).

4.  The criteria for a disability rating in excess of 40 percent 
for blindness of the right eye perception only with ptosis upper 
right lid and entropion of the right lower lid are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.84a, Diagnostic 
Code 6066 (prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2008 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of these claims.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  And the Veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

Next, VA examinations and medical opinions pertinent to the 
issues on appeal were obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate.  As to the eye 
disorder, the examination provided an adequate basis for rating 
the disorder.  As to the service connected disorder, the 
examination determined that no disability existed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected eye disorder since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) 
(2009). Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As to the claims for service connection for bilateral hearing 
loss and tinnitus, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not be 
further considered.  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  For certain 
chronic diseases, such as arthritis, and defective hearing, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. §§  3.307, 3.309.  

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  To be present as a current disability, the claimed 
condition must be present at the time of the claim for benefits, 
as opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there 
be a current disability is satisfied when the disability is shown 
at the time of the claim or during the pendency of the claim, 
even though the disability subsequently resolves.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiological testing involving pure tone 
frequency thresholds and speech discrimination criteria. 38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Arthritis of the Right Shoulder

The Veteran claims that service connection is warranted for 
arthritis of the right shoulder.  As noted above, generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.

The Board has thoroughly reviewed the claims folder and found no 
diagnosis of any arthritis of the right shoulder.  Service 
treatment records do not show any complaints or findings of 
arthritis, and the preponderance of the evidence indicates that 
the Veteran does not now have arthritis of the right shoulder.  
VA outpatient treatment records dated from 2005 to 2009 are in 
the file.  There is no diagnosis of arthritis of the right 
shoulder.  VA X-rays dated in October 2007 showed no bony 
abnormalities.  

The Veteran was examined by VA in October 2008.  The claims file 
was reviewed.  The Veteran complained of right shoulder pain.  X-
rays were performed and the report shows negative examination of 
the right shoulder.  The examiner stated that there was no 
evidence of degenerative joint disease of the right shoulder.   

Although the Veteran has testified that he has been treated for 
right shoulder pain, no treatment records have been submitted 
showing that the Veteran has been diagnosed as having arthritis 
of the right shoulder.  The Veteran has not provided any medical 
evidence showing a diagnosis of arthritis.  There is no competent 
medical evidence of record showing that the Veteran has arthritis 
of the right shoulder.  

The law requires that there be a current disability in order for 
service connection to be warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-144 (1992).  In the absence of competent and credible 
evidence that the Veteran has arthritis, service connection 
either as direct or secondary is not warranted.  The 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991). 

It is important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001) (absent a disease or injury incurred during 
service, the basic compensation statutes cannot be satisfied).  
The Board also points out that the Veteran is service-connected 
for a right shoulder disorder.  Thus, given the evidence noted 
above, there is no evidence showing current disability or 
diagnosis of the Veteran's claimed arthritis condition.  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, 
the preponderance of the evidence is against the claim for 
service connection for arthritis of the right shoulder.  

The Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  However, the Court has also held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis or 
an opinion as to the cause of a disability that may be related to 
service. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
Veteran is capable of reporting symptoms such as pain, but he is 
not competent (i.e., professionally qualified) to offer an 
opinion as to a diagnosis of arthritis.

Nor does the doctrine of reasonable doubt change the decision on 
the claim.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The evidence against the claim is much greater 
than any in favor, so that there is no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of 
the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).

Bilateral Hearing Loss and Tinnitus

The Veteran's service records confirm that he was exposed to 
acoustic trauma during service.  His MOS is noted as heavy truck 
driver during one period of service and gunnery instructor during 
another period of service.  Based on the Veteran's statements, 
and his MOS during service; the Board concedes that the Veteran 
was exposed to severe acoustic trauma while in active service.  

The Veteran's service treatment records do not show complaints, a 
diagnosis or treatment for hearing loss or tinnitus.  In March 
1954 at separation, his hearing was noted to be15 by 15 
bilaterally by whispered voice.  

The Veteran was examined by VA in October 2008.  The claims file 
was reviewed.  The Veteran complained of hearing loss for about 3 
to 4 years.  It was noted that he was a gun instructor during 
service for 2 years and that he also flew in combat during World 
War II.  He denied occupational noise exposure or recreational 
noise exposure.  It was noted that there was a history of 
tinnitus that was constant.  On the audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
50
75
85
LEFT
20
35
35
55
65







Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 84 percent in the left ear.  
Sensorineural hearing loss was diagnosed for both ears.  The 
examiner stated that as to whether it is as likely as not that 
bilateral hearing loss and tinnitus are related to service, she 
could not resolve the issues without resorting to speculation. 
She noted that the Veteran does have a significant history of 
military noise exposure, but reports the onset of hearing loss 
and tinnitus as the last 4 to 6 years approximately 50 years 
after separation, and the status of his hearing during service is 
unknown.  

In a January 2010 statement, a VA audiologist who is the Chief of 
the Audiology Section stated that the Veteran was evaluated in 
October 2008 and found to have high frequency sensorineural 
hearing loss in both ears.  He stated that one of the causes of 
sensorineural hearing loss and tinnitus is noise exposure.  He 
indicated that the Veteran reported a significant military noise 
exposure history during his service in the Army Air Corps and Air 
Force.  It was noted that after service the Veteran denied having 
work activity that involved significant noise exposure as well as 
any recreational noise exposure.  The clinician stated that based 
on the above, and the account given by the Veteran, it was his 
opinion that the hearing loss and tinnitus are at least as likely 
as not related to military noise exposure.  He went on to state 
that the opinion was subject to review of the service records.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  A medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board is not bound to accept any opinion (from a VA examiner, 
private physician, or other source) concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a 
duty to assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of examination, 
the rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the examiner.  
See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The VA examiner in October 2008 could not render an opinion 
without resorting to speculation.  Thus that report has no 
probative value in determining the etiology of the Veteran's 
hearing loss and tinnitus.  Recent decisions of the Court require 
that an etiology opinion be accompanied by a rationale in order 
to be adequate.  Once VA has provided a VA examination, it is 
required to provide an adequate one, regardless of whether it was 
legally obligated to provide an examination in the first place.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

However, the Veteran has also provided VA with a statement from a 
VA audiologist who has stated that the Veteran's hearing loss and 
tinnitus are at least as likely as not related to military noise 
exposure.  The examiner had access to the Veteran's records, and 
offered rationale for his finding.  Additionally there is no 
other probative evidence of record that disputes this finding.  
This evidence combined with the Veteran's credible hearing 
testimony supports a finding that service connection is 
reasonably supported by the record.    

Accordingly, entitlement to service connection for bilateral 
hearing loss disability and tinnitus is warranted.  In reaching 
this conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  And after careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be assigned, 
VA must take into account the Veteran's entire medical history 
and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-
connected disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran is currently rated at 40 percent for blindness of the 
right eye, light perception only with ptosis under 38 C.F.R. § 
4.84a, Diagnostic Code 6066.  As an initial matter, the RO has 
indicated that the Veteran's 40 percent evaluation is 
"protected," see 38 C.F.R. § 3.951(b) (2009).  The Board notes 
that the criteria for rating anatomical loss of one eye were 
revised, effective December 10, 2008.  See 73 Fed. Reg. 66,554 
(Nov. 10, 2008) (to be codified at 38 C.F.R.  § 4.79, Diagnostic 
Code 6063).  However, because the Veteran's claim was pending 
before December 10, 2008, his claim will only be evaluated under 
the rating criteria in effect at the time of the Veteran's claim.  
See Id.

DC 6066 provides that, with the anatomical loss of an eye, a 40 
percent evaluation is assignable when there is impairment of 
visual acuity in the other eye of 20/40.  38 C.F.R. § 4.84(a), DC 
6066 (2008).  A 50 percent evaluation is assignable when there is 
impairment of visual acuity in the other eye of 20/50.  A 60 
percent evaluation is assignable when there is impairment of 
visual acuity in the other eye of 20/70 or 20/100.  38 C.F.R. § 
4.84(a), DC 6065.  

A 70 percent evaluation is assignable when there is impairment of 
visual acuity in the other eye of 20/200.  An 80 percent 
evaluation is assignable when there is impairment of visual 
acuity in the other eye of 15/200.  A 90 percent evaluation is 
assignable when there is impairment of visual acuity in the other 
eye of 10/200.  38 C.F.R. § 4.84(a), DC 6064.  A 100 percent 
evaluation is assignable when there is impairment of visual 
acuity in the other eye of 5/200.  38 C.F.R. § 4.84(a), DC 6063.  
For disabilities rated from 40-90 percent, an additional 10 
percent may be added upon evidence that an artificial eye cannot 
be worn and special monthly compensation may also be granted.  38 
C.F.R. § 4.84(a), DC 6064-6066.

VA outpatient records show the Veteran is followed for eye 
complaints.  In September 2008, visual acuity in the right eye 
was 20/60 and 20/20-2 in the left eye.  VA examination in October 
2008 noted corrected visual acuity of 20/30 for far vision and 
20/40 for near vision in the left eye with right eye corrected 
near vision of 20/200 and far vision of 20/80.  

DC 6066 requires the loss of one eye and a 20/40 corrected visual 
acuity in the other eye for a 40 percent disability rating.  
There is no medical evidence of record during the appeal period 
that shows the Veteran with a visual acuity beyond 20/40.   A 50 
percent disability rating requires a visual acuity of 20/50 in 
the remaining eye.  Therefore, the criteria for an increased 
rating have not been met or approximated.  As the weight of the 
evidence is against the claim, reasonable doubt does not arise.  
38 U.S.C.A.  § 5107(b). 

At no time during the pendency of this claim, has the disability 
been more disabling than as currently rated.  The preponderance 
of the evidence is against the claim; there is no doubt to be 
resolved; and an increased rating is not warranted 

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria  reasonably 
describe the claimant's disability level and  symptomatology, 
then the claimant's disability picture is  contemplated by the 
rating schedule, the assigned schedular  evaluation is, 
therefore, adequate, and no referral is  required.  In the second 
step of the inquiry, however, if the schedular evaluation does 
not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. 3.321(b)(1). 
(related factors include "marked interference with employment" 
and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a  claimant's 
disability picture and that picture has related  factors such as 
marked interference with employment or  frequent periods of 
hospitalization, then the case must be  referred to the Under 
Secretary for Benefits or the Director  of the Compensation and 
Pension Service for completion of the  third step--a 
determination of whether, to accord justice,  the claimant's 
disability picture requires the assignment of  an extraschedular 
rating.  Id.  

The Veteran's symptoms consist of the loss of vision in one eye.  
This contemplated in the rating criteria. The rating criteria are 
therefore adequate to evaluate the Veteran's disability.   
Referral for consideration of extraschedular rating is, 
therefore, not warranted.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, she 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Service connection for arthritis of the right shoulder is denied.

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 

An increased evaluation for blindness of the right eye perception 
only with ptosis upper right lid and entropion of the right lower 
lid beyond 40 percent is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks higher evaluations for his service-connected 
right shoulder disorder and his service connected back disorder.  
During his hearing before the undersigned, the Veteran testified 
that he has tingling in his arm and pain radiating down his leg 
into his foot.  He has also stated that there are times when he 
is totally incapacitated due to his back and that he also has 
tremors in his right hand which he believes are associated with 
his shoulder.  

The record shows that the Veteran underwent a VA musculoskeletal 
examination for these disorders in 2008.  At that time he did not 
relate any neurological complaints that he has subsequently 
testified to at his Board hearing.  Additionally he has testified 
that he has incapacitating episodes which was not discussed 
during his VA examination.  This is evidence indicating that 
there may have been a material change in the severity of the 
appellant's service-connected disorders since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because 
the medical evidence of record indicates that the Veteran may 
have neurologic manifestations related to his service-connected 
low back disability and his right shoulder disability, a VA 
examination should be provided to determine the nature and 
etiology of any current neurologic abnormalities the Veteran may 
have.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R.  § 3.159(c)(4).  As such the Board is of the opinion that 
a VA joints examination and a VA neurological examination are 
required to evaluate the Veteran's current complaints.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for an examination 
by an appropriate medical professional to 
determine: 1) the current severity of the 
Veteran's low back disability and his right 
shoulder disability; and 2) the nature and 
etiology of any current neurologic 
abnormalities the Veteran may have.  All 
indicated tests and studies should be 
performed.  All symptoms should be 
described in detail; the examiner in this 
regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disabilities.    The examiner should also 
be requested to determine whether, and to 
what extent, the disorders exhibit weakened 
movement, excess fatigability, or 
incoordination.   The examiner should 
comment on range of motion for the 
disorders.  Further the examiner should 
document the number of incapacitating 
episodes caused by the Veteran's back 
disorder.  As to any neurologic abnormality 
identified, including peripheral neuropathy 
or neuralgia, the examiner is to provide an 
opinion as to whether it is at least as 
likely as not caused or aggravated by the 
Veteran's service-connected back disability 
or his service-connected right shoulder 
disability.  The examiner is also asked to 
specify the nerves and limbs involved with 
all identified neurologic abnormalities.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.   A detailed rationale for 
all medical opinions must be provided.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claims should be readjudicated.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


